Name: Council Directive 87/358/EEC of 25 June 1987 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers
 Type: Directive
 Subject Matter: technology and technical regulations;  organisation of transport;  documentation;  marketing;  land transport
 Date Published: 1987-07-11

 Avis juridique important|31987L0358Council Directive 87/358/EEC of 25 June 1987 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers Official Journal L 192 , 11/07/1987 P. 0051 - 0054 Finnish special edition: Chapter 13 Volume 16 P. 0147 Swedish special edition: Chapter 13 Volume 16 P. 0147 *****COUNCIL DIRECTIVE of 25 June 1987 amending Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (87/358/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Directive 70/156/EEC (3), as last amended by the Act of Accession of Spain and Portugal, laid down the Community type-approval procedure for vehicles built in compliance with the technical requirements set out in specific directives and also the list of vehicle parts and characteristics covered by those directives; Whereas, in order to eliminate the possibility of misinterpretation arising from the wording of certain Articles of that Directive, it is necessary that minor corrections be made; Whereas, in order that the said type-approval procedure may be comprehensive in its application, it is necessary that it cover components as well as separate technical units and that each concept should be accurately defined; Whereas, in order to apply the said type-approval procedure correctly, control of the conformity of production should include verification of the arrangements which have been made by the manufacturer to ensure that vehicles, separate technical units or components in production conform to the approved type; Whereas, to reduce the amount of documentation now in circulation between Member States, the type-approval certificate, either in accordance with the relevant separate directive or the partially-completed type-approval certificate as annexed to Directive 70/156/EEC, should satisfy the normal information requirements of Member States, which have the option of requesting a more complete body of technical information; Whereas the administrative procedures governing the relationships between Member States, where one Member State demonstrates to the type-approving Member State that a number of vehicles do not conform to the approved type and that there is therefore reason to believe that production conformity has not been adequately ensured, need to be clarified; Whereas, in cases where the separate directives provide that a separate technical unit must bear the type-approval number, it should not be mandatory that each unit be accompanied by a certificate of conformity; whereas a manufacturer of a separate technical unit should in any case be required to provide information concerning any restrictions on its use and conditions relating to the fitting of the unit, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 70/156/EEC is hereby amended as follows: 1. Articles 1 and 2 are replaced by the following: 'Article 1 For the purposes of this Directive: - "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, and its trailers, with the exception of vehicles which run on rails and of agricultural tractors and machinery, - "separate technical unit" means a device, subject to the requirements of a separate directive, intended to be part of a vehicle which may be type-approved separately but only in relation to one or more specified types of vehicles, - "component" means a device, subject to the requirements of a separate directive, intended to be part of a vehicle which may be type-approved independently of a vehicle. Article 2 For the purposes of this Directive: (a) "national type approval" means the administrative procedure known as: - "agrÃ ©ment par type"/"typegoedkeuring" in Belgian law, - "standardtypegodkendelse" in Danish law, - "allgemeine Betriebserlaubnis" in German law, - "Ã ©gkrisi tÃ ½poy," in Greek law, - "homologacion de tipo" in Spanish law, - "rÃ ©ception par type" in French law, - "type approval" in Irish law, - "omologazione" or "approvazione del tipo" in Italian law, - "agrÃ ©ment" in Luxembourg law, - "typegoedkeuring" in Netherlands law, - "aprovaÃ §Ã £o de marca e modelo" in Portuguese law, - "type approval" in United Kingdom law. (b) "EEC type-approval" means the procedure whereby a Member State certifies that a vehicle type, separate technical unit or component satisfies the technical requirements of the separate directives and the checks listed in the EEC type-approval certificate, the model of which is given in Annex II, and, where applicable, completed by the Annex to the type-approval certificate as contained in the appropriate separate Directives.' 2. Articles 4 and 5 are replaced by the following: 'Article 4 1. Each Member State shall approve all vehicle types which satisfy the following conditions: (a) the vehicle type must conform to the particulars in the information document; (b) the vehicle type must satisfy the checks listed in the model, referred to in Article 2 (b), of the type-approval certificate. 2. A Member State granting type-approval shall take the necessary measures to verify, in so far as is necessary and if need be in cooperation with the competent authorities of the other Member States, that adequate arrangements have been made to ensure that vehicles in production conform to the approved type. 3. A Member State which has granted type-approval shall take the necessary measures to verify, in so far as is necessary and if need be in cooperation with the competent authorities of the other Member States, that the arrangements referred to in paragraph 2 continue to be adequate and that production models conform to the approved type. Verification that production models conform to the approved type shall be limited to spot checks, unless specified otherwise in the separate directives. 4. Each Member State shall complete all the sections of a type-approval certificate for each vehicle type which it approves. Article 5 1. The competent authorities of each Member State shall, within one month, send the competent authorities of the other Member States a copy of the type-approval certificate for each vehicle type which they approve or refuse to approve. 2. Member States may, however, request from a Member State which has granted type-approval or the manufacturer or his authorized representative, further information contained in the technical documents listed in the type-approval certificate. 3. The manufacturer or his authorized representative in the country of registration shall complete a certificate of conformity, the model of which is given in Annex III, for each vehicle manufactured in conformity with the approved type. 4. Member States may, however, for purposes of taxation of a vehicle or completion of its registration documents, ask for particulars not mentioned in Annex III to be given on the certificate of conformity, provided that such particulars are explicitly stated on the information document or can be derived therefrom by a straightforward calculation.' 3. The following is deleted from Article 6 (2): '. . . and shall send the competent authorities of the other Member States, in periodic batches, copies of amendments to information documents which have already been distributed.' 4. Article 7 (2) is replaced by the following: '2. Nevertheless, this certificate shall not prevent a Member State from taking such measures in respect of vehicles which do not conform to the approved type. There shall be failure to conform to the approved type where deviations from the particulars in the type-approval certificate and/or the information document are found to exist and where these deviations have not been authorized under Article 6 (2) or (3) by the Member State which granted the type-approval. A vehicle shall not be considered to deviate from the approved type where tolerances are permitted by separate directives and these tolerances are respected.' 5. Article 8 is replaced by the following: 'Article 8 1. If a Member State which has granted EEC type-approval finds that a number of vehicles accompanied by a certificate of conformity do not conform to the type which it has approved, it shall take the necessary measures to ensure that production models once more conform to the approved type. The competent authorities of that State shall advise those of the other Member States of the measures taken, which may, where necessary, extend to withdrawal of EEC type-approval. 2. If a Member State demonstrates that a number of vehicles accompanied by a certificate of conformity do not conform to the approved type it may request the Member State which granted the EEC type-approval to verify that production models conform to the approved type. The Member State which granted the EEC type-approval shall conduct the requested conformity of production check, within six months of the date of request, with, if it is considered necessary, the cooperation of the Member State which requested that such a check be conducted. Where a failure to conform has been established, the competent authorities of the Member State which granted type-approval shall take the measures outlined in paragraph 1. 3. The competent authorities of the Member States shall inform each other within one month of any withdrawal of EEC type-approval, and of the reasons for such measure. 4. If the Member State which granted EEC type-approval disputes the failure to conform notified to it, the Member States concerned shall endeavour to settle the dispute. The Commission shall be kept informed and shall, where necessary, hold appropriate consultations for the purpose of reaching a settlement.' 6. Article 9a is amended as follows: 'Article 9a 1. Where the separate directives make express provision for so doing, EEC type-approval may also be granted to types of systems or parts of vehicles which form a separate technical unit and to components in accordance with Articles 3 to 9 and 14. 2. Where the separate technical unit or the component to be approved fulfils its function or offers a specific feature only in conjunction with other components of the vehicle and for this reason compliance with one or more requirements can be verified only when the separate technical unit or the component to be approved operates in conjunction with other vehicle components, whether real or simulated, the scope of the EEC type-approval of the separate technical unit or component must be restricted accordingly. The EEC type-approval certificate for a separate technical unit or component shall then include any restrictions on its use and shall indicate any conditions for fitting it. Observance of these restrictions and conditions shall be verified at the time of EEC type-approval of the vehicle. 3. However, the holder of EEC type-approval for a separate technical unit or a component granted in accordance with this Article shall complete the certificate provided for in Article 5 (3) and affix to each unit or component manufactured in conformity whith the approved type the trade name or mark, the type and, if the separate directive so provides, the type-approval number. In the latter case, these shall be no obligation to complete the certificate provided for in Article 5 (3). 4. The holder of an EEC type-approval certificate which, in accordance with the provisions of paragraph 2, includes restrictions on its use, shall deliver with each unit or component manufactured detailed information on these restrictions and shall indicate any conditions for fitting it.' 7. The third indent of Article 10 (1) is replaced by the following: '- on application by the manufacturer or his authorized representative and on submission of the information required by the separate directive, the Member State concerned shall complete the type approval certificate in accordance with the relevant separate directive. A copy of this certificate shall be issued to the applicant. With respect to vehicles of the same type, other Member States shall accept this copy as proof that the requisite tests have been carried out.' Article 2 The documents listed in the Annex to this Directive shall be considered to be equivalent to the type-approval certificate to which reference is made in the third indent of Article 10 (1) of Directive 70/156/EEC. Article 3 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 October 1988. They shall forthwith inform the Commission thereof. 2. Member States shall arrange to forward to the Commission the text of the essential domestic legal provisions which they adopt in the field covered by this Directive. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (1) OJ No C 48, 25. 2. 1987, p. 4. (2) Opinion delivered on 19 June 1987 (not yet published in the Official Journal). (3) OJ No L 42, 23. 2. 1970, p. 1. ANNEX - EEC type-approval certificate in respect of a separate technical unit, - EEC type-approval certificate for a technical unit, - EEC type-approval certificate of a separate technical unit, - model EEC component type-approval certificate, - model EEC type-approval certificate, - Annex to the EEC vehicle type-approval certificate, - Annex to the EEC type-approval certificate, - communication concerning the type-approval, - communication concerning the approval or, the type-approval certificate, partially filled in, for a motor vehicle, the model of which is given in Annex II to Directive 70/156/EEC.